ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4 and 7-15 are pending for allowance.
The following is an examiner’s statement of reasons for allowance: 
The prior art(s) of record discloses(s) subject matter common in scope to the present application, e.g., role change between a primary cell and a secondary cell in a wireless communication system, receiving a configuration and a condition for triggering the role change between the primary cell and the secondary cell; configuring a source cell as the primary cell and a target cell as the secondary cell; determining whether or not the condition is satisfied; and when it is determined that the condition is satisfied, configuring the target cell as the primary cell and the source cell as the secondary cell based on the configuration. 
	But, in agreement with the applicant’s arguments and after amendment to the claims, said prior art(s) fail(s) to disclose each and every detail of the claimed invention as specifically recited by at least independent claim(s) 1, 14, and 15, particularly, receiving, by the UE, a measurement configuration through a radio resource control (RRC) reconfiguration, from a source cell; performing, by the UE, a measurement based on the measurement configuration received from the source cell; transmitting, by the UE, measurement information informing the measurement based on the measurement configuration received from the source cell, to the source cell, wherein the measurement information informing the measurement based on the measurement configuration is based on at least one synchronization signal (SS) and physical broadcast channel (PBCH) block or based on at least one channel state information reference signal (CSI-RS) resource; receiving, by the UE, a configuration for configuring the source cell as the secondary cell and the target cell as the primary cell, wherein the configuration includes a PDCP security key of the target cell and the condition includes a difference value of channel quality between the primary cell and the secondary cell; and transmitting, by the UE, a message including (i) a first information informing the configuring based on the configuration and (ii) a second information including a PDCP security key of the source cell, toward the target cell or toward the source cell.
Claim(s) 2-4 and 7-13 are allowable by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., operating a terminal device in a wireless telecommunications system for communicating with network infrastructure equipment in accordance with a first radio access technology on a primary cell supporting a primary component carrier on radio resources within a first frequency band and a secondary cell supporting a secondary component carrier on radio resources within a second frequency band, wherein the terminal device is also operable to use radio resources within the second frequency band for communicating in accordance with a second radio access technology.
US 10111106 B2		US 10841807 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
May 19, 2022